Exhibit 10.71

 

MORGAN KEEGAN & COMPANY

Deferred Compensation Plan

January 2000,

as amended effective July 1, 2001

 



--------------------------------------------------------------------------------

MORGAN KEEGAN & COMPANY

DEFERRED COMPENSATION PLAN

Article 1. Plan Establishment and Purpose

 

1.1 Background of Plan. Morgan Keegan & Company, successor to Morgan Keegan,
Inc. for purposes of this plan (the “Company”) established, effective January 1,
2000, a deferred compensation plan that is now known as the Morgan Keegan &
Company Deferred Compensation Plan (the “Plan”). The Plan became effective for
base salary earned in 2000 and thereafter, and incentive awards earned in 2000
and thereafter. The Plan is amended as provided below, effective as of July 1,
2001, except as specifically provided otherwise.

 

1.2 Status of Plan. The Plan is intended to be an unfunded plan under the
Internal Revenue Code of 1986, as amended, although the Company may establish a
trust under Revenue Procedure 92-64 to provide benefits under the Plan, as
described in Article 13.

 

1.3 Purpose. The purpose of the Plan is to permit Participants to defer base
salary and incentive awards they receive from the Company and to further align
the objectives of key employees with the interests of the Company’s
shareholders.

Article 2. Definitions

 

2.1 Definitions. The following terms shall have their respective meanings set
forth below:

 

  (a) “Account” means the account established on behalf of the Participant
pursuant to Section 5.9.

 

  (b) “Code” means the Internal Revenue Code of 1986, as amended.

 

  (c) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

  (d) “Common Stock” means the common stock of Morgan Keegan, Inc. until
March 31, 2001, as of which “Common Stock” means the common stock of Regions
Financial Corporation.

 

  (e) “Company” means Morgan Keegan & Company.

 

  (f) “Compensation Conversion Date” means, (i) with respect to any incentive
award, the date as of which such award is calculated and payable; and (ii) with
respect to base salary, the date as of which the base salary is payable.

 

  (g) “Deferral Agreement” means an annual agreement between the Company and a
Participant by which the Participant elects to: (i) defer all or a portion of
incentive awards; and (ii) defer base salary, subject to the provisions of
Sections 5.1 and 5.2.

 

1



--------------------------------------------------------------------------------

  (h) “Deferred Amount Shares” has the meaning assigned in Section 5.3.

 

  (i) “Disability” has the same meaning as provided in the long-term disability
plan maintained by the Company at the time the determination of Disability is to
be made. In the event of a dispute regarding whether a Participant has incurred
a Disability based on the definition referenced in the preceding sentence, the
determination of Disability shall be made by the Committee. If, at any time
during the period that this Plan is in operation, the Company does not maintain
a long-term disability plan, Disability shall mean a physical or mental
condition which, in the judgment of the Committee, permanently prevents a
Participant from performing his usual duties for the Company or such other
position or job which the Company makes available to him and for which the
Participant is qualified by reason of his education, training and experience. In
making its determination the Committee may, but is not required to, rely on
advice of a physician competent in the area to which such Disability relates.
The Committee may make the determination in its sole discretion and any decision
of the Committee will be binding on all parties.

 

  (j) “Dividend” means the dividend paid on a share of Common Stock for the
relevant period ending on the Dividend Date.

 

  (k) “Dividend Date” means the date on which a dividend is paid on a share of
Common Stock for the relevant period.

 

  (l) “Fair Market Value” means, on any date, (i) if the Common Stock is listed
on a securities exchange or is traded over the NASDAQ National Market, the
closing sales price on such exchange or over such system on such date or, in the
absence of reported sales on such date, the closing sales price on the
immediately preceding date on which sales were reported, or (ii) if the Common
Stock is not listed on a securities exchange or traded over the NASDAQ National
Market, the mean between the bid and offered prices as quoted by NASDAQ for such
date; provided, however, that if it is determined that the fair market value is
not properly reflected by such NASDAQ quotations, Fair Market Value will be
determined by such other method as the Committee determines in good faith to be
reasonable.

 

  (m) “Matching Contribution Shares” has the meaning assigned in Section 5.5.

 

  (n) “Normal Retirement Date” means the date on which a Participant reaches age
sixty-five (65) while in the employment of the Company.

 

2



--------------------------------------------------------------------------------

  (o) “Participant” means any individual designated to participate in the Plan
pursuant to Section 4.1.

 

  (p) “Performance Shares” means the number of shares determined in accordance
with Sections 5.3 and 5.5 (as the case may be), and shall in the aggregate equal
the number of Deferred Amount Shares and Matching Contribution Shares computed
with respect to an incentive award or base salary deferral, in accordance with
Sections 5.3 and 5.5 (as the case may be).

 

  (q) “Plan” means the Morgan Keegan, Inc. Deferred Compensation Plan.

 

  (r) “Plan Year” means the calendar year.

 

  (s) “Three-Year Forfeiture Period” means, with respect to Matching
Contribution Shares, the three-year period immediately following the last day of
the Plan Year as of which the Matching Contribution Shares are initially
credited to a Participant’s Account.

 

2.2 Gender and Number. Except when otherwise indicated by the context, words in
the masculine gender when used in the Plan shall include the feminine gender,
the singular shall include the plural, and the plural shall include the
singular.

Article 3. Administration

 

3.1 Administration. The Committee shall have the exclusive responsibility for
the general administration of the Plan according to the terms and provisions of
the Plan and shall have all the powers necessary to accomplish these purposes,
including but not by way of limitation, the right, power and authority:

 

  (a) To make rules and regulations for the administration of the Plan;

 

  (b) To construe all terms, provisions, conditions, and limitations of the
Plan;

 

  (c) To correct any defects, supply any omissions or reconcile any
inconsistencies that may appear in the Plan in the manner and to the extent
deemed expedient;

 

  (d) To determine all controversies relating to the administration of the Plan,
including but not limited to differences of opinion which may arise between the
Company or the Committee and a Participant; and

 

  (e) To resolve any questions necessary to promote the uniform administration
of the Plan.

 

3



--------------------------------------------------------------------------------

3.2 Committee’s Discretion. The Committee, in exercising any power or authority
granted under this Plan, or in making any determination under this Plan, shall
perform or refrain from performing those acts in its sole and absolute
discretion and judgment. Any decision made by the Committee, or any refraining
to act or any act taken by the Committee, in good faith shall be final and
binding on all parties. Except where the provisions of the Plan specifically
grant the Committee the right to exercise discretion, the Committee shall be
bound by the terms of the Plan.

 

3.3 Liability and Indemnity of Committee. The members of the Committee shall not
be liable for any act done or any determination made in good faith. The Company
shall, to the fullest extent permitted by law, indemnify and hold the members of
the Committee harmless from any and all claims, causes of action, damages and
expenses (including reasonable attorneys’ fees and expenses) incurred by the
members of the Committee in connection with or otherwise related to his or her
service in such capacity.

 

3.4 Nature of Interest. The granting of rights to Participants under the
provisions of the Plan represents only a contracted right to receive deferred
compensation. Accordingly, the Plan grants no right to, or interest in, either
express or implied, any equity position or ownership in the Company.

Article 4. Eligibility and Participation

 

4.1 Eligibility and Participation.

 

  (a) First Plan Year. For the Plan Year beginning January 1, 2000 (the “Initial
Plan Year”), executive officers and broker/employees of the Company whose
anticipated compensation for the Initial Plan Year will meet or exceed the limit
on compensation set forth in Section 401(a)(17) of the Code and whose prior year
elective deferrals into the 401(k) plan sponsored by the Company were selected
by the Participant to be the maximum amount permitted for such year by the Code,
regardless of whether the actual amount of elective deferrals for such
Participant was limited as a result of the application of the non-discrimination
testing rules that apply to 401(k) plans and elective deferrals.

 

  (b) Subsequent Plan Years. For each Plan Year commencing after the Initial
Plan Year, (i) executive officers and broker/employees of the Company who were
eligible to participate in the Plan in any prior Plan Year and who actually
participated in the Plan in any prior Plan Year; and (ii) executive officers and
broker/employees of the Company who have not been eligible to participate in the
Plan in any prior Plan Year in accordance with this Section 4.1, whose
anticipated compensation for the applicable Plan Year will meet or exceed the
limit on compensation set forth in Section 401(a)(17) of the Code, and whose
prior year elective deferrals into the 401(k) plan sponsored by the Company were
selected by the Participant to be the maximum amount permitted for such year by
the Code, regardless of whether the actual amount of elective deferrals for such
Participant was limited as a result of the application of the non-discrimination
testing rules that apply to 401(k) plans and elective deferrals.

 

4



--------------------------------------------------------------------------------

  (c) Committee Discretion. Notwithstanding the provisions of subsections
(a) and (b) of this Section, the Committee retains the discretion to determine
whether an individual executive or broker/employee shall be permitted to
participate, or continue to participate, in the Plan.

 

  (d) Cessation of Participation. A Participant shall cease participation in the
Plan at the earlier of (i) the date as of which the Committee has determined
that such individual shall cease participation in the Plan in accordance with
Subsection (c), above, and (ii) the date as of which the Participant separates
from employment with the Company.

Article 5. Deferrals and Performance Shares

 

5.1 Voluntary Deferral of Incentive Award or Base Salary.

 

  (a) Deferral Limits. A Participant may make an annual, irrevocable election in
a Deferral Agreement to defer any portion of an incentive award or base salary
payable with respect to a Plan Year. Notwithstanding the preceding sentence, the
deferral (i) shall apply only to base salary and incentive award that, in the
aggregate, exceeds the compensation limit of Section 401(a)(17) of the Code for
the applicable Plan Year, and (ii) shall not exceed ninety-five percent (95%) of
a Participant’s compensation that would otherwise be payable in cash to the
Participant absent the Participant’s deferral election.

 

  (b) Timing of Deferral Election. The Committee shall determine the appropriate
date by which the Participant shall be required to make an election under this
Section 5.1; provided, however, that in no event shall the Participant make an
election (i) with respect to an incentive award payable for a Plan Year, later
than the date that the incentive award is calculated and (ii) with respect to
base salary, later than the date that the base salary is payable. The
Participant shall make this election on a form prescribed by the Committee, and
such completed form shall be returned to the appropriate individual in Human
Resources and available to the Committee.

 

  (c) Investment Election Prior to July 1, 2001. A Participant shall select
whether the amounts to be deferred in accordance with subsection (a), above,
shall be invested in shares of Common Stock or shall be invested in an
interest-bearing account. An election as to investment shall be irrevocable with
respect to the amounts subject to the election. Notwithstanding the foregoing,
the Company shall have ultimate discretion in the manner in which actual
deferred amounts shall be invested; the investment selection by a Participant
shall be tracked in the Participant’s Account in the manner described in Article
5.

 

5



--------------------------------------------------------------------------------

  (d) Investment Election as of July 1, 2001 and Thereafter. Effective as of
July 1, 2001, a Participant shall select to invest in shares of Common Stock or
investment funds that are made available by Committee for such investment
election; provided, however, that the Company shall have ultimate discretion in
the manner in which actual deferred amounts shall be invested. The selection of
the investment of deferred amounts credited to a Participant’s Account prior to
July 1, 2001 as described in Subsection (c) shall no longer be treated as
irrevocable; provided, however, that the frequency with which a Participant may
elect to change investments of amounts credited to his or her Account shall be
established by the Committee. The investment selection by a Participant shall be
tracked in the Participant’s Account in the manner described in Article 5.

 

5.2 Commencement of Deferrals. An incentive award or base salary shall be
deferred under this Plan beginning with the amount of incentive award or base
salary that is earned in the first pay period which begins after a Participant’s
cumulative incentive award and base salary payments equal the compensation limit
under Section 401(a)(17) of the Code for the Plan Year to which the deferral
relates.

 

5.3 Computation of Deferred Amount Shares. The amounts deferred under
Section 5.1 that are to be invested in shares of Common Stock shall be converted
to Deferred Amount Shares. The number of Deferred Amount Shares with respect to
deferred amounts shall be determined by dividing (i) the amount deferred
pursuant to Section 5.1 as of the Compensation Conversion Date, by (ii) the Fair
Market Value of a share of Common Stock as of the Compensation Conversion Date.

 

5.4 Crediting of Deferred Amount Shares. The number of Deferred Amount Shares
computed in accordance with Section 5.3 shall be credited to each Participant’s
Account as of the Compensation Conversion Date.

 

5.5 Computation of Matching Contribution Shares. The number of Matching
Contribution Shares to be credited to a Participant’s Account with respect to
any Plan Year shall equal fifteen percent (15%) of the number of shares of
Common Stock that are credited as Deferred Amount Shares to such Account for
such Plan Year, but in no event shall the number of such shares exceed fifteen
thousand dollars ($15,000) in aggregate, attributed value. For purposes of the
Plan, “attributed value” means the average Fair Market Value of a share of
Common Stock for the Plan Year, based on the Fair Market Value determined as of
the last day of each month of the Plan Year. In the event that fifteen percent
(15%) of the number of shares of Common Stock to be credited to a Participant’s
Account as Matching Contribution Shares exceeds fifteen thousand dollars
($15,000) in aggregate attributed value, the number of Matching Contribution
Shares to be credited to a Participant’s Account shall be reduced so that the
attributed value of the reduced number of Matching Contribution Shares equals
fifteen thousand dollars ($15,000). The number of Matching Contribution Shares
to be credited in accordance with this Section 5.5 shall be determined as of the
last of each Plan Year.

 

6



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Matching Contribution Shares shall be credited
with respect to any Plan Year that begins on or after January 1, 2001.

 

5.6 Crediting of Matching Contribution Shares. The number of Matching
Contribution Shares computed in accordance with Section 5.5 shall be credited to
each Participant’s Account as of the last day of the Plan Year to which the
Matching Contribution Shares relate.

 

5.7 Payment of Dividends on Performance Shares. A Participant shall receive in
cash any Dividends that are payable with respect to Performance Shares which
have been credited to such Participant’s Account as of the applicable Dividend
Date.

 

5.8 Crediting of Earnings on Deferred Amounts. Any amounts that a Participant
has selected to invest in the investment fund(s) made available pursuant to
Section 5.1(d), shall be credited with earnings (gains or losses) based on the
results of such investment fund(s) at such times as determined by the Committee.
No Matching Contribution Shares will be credited to deferred amounts elected to
be invested initially in accordance with this Section 5.8.

 

5.9 Tracking Performance Shares, et al. The Company will establish a separate
bookkeeping account for each Participant. A Participant’s Account will be
credited with: (i) the number of Deferred Amount Shares determined under
Sections 5.3 and 5.4; (ii) the Matching Contribution Shares determined under
Sections 5.5 and 5.6; and (iii) any investment fund(s) earnings credited to
amounts that have been selected to be invested in such fund(s). All amounts
credited to each Account are credited solely for accounting and computational
purposes. The amounts credited to the Accounts are at all times the assets of
the Company subject to the claims of the Company’s general creditors.
Participants shall not have any right to receive any amounts credited to their
Accounts until such time as determined under Articles 6 and 7 of the Plan.
Statements shall be sent at least annually to Participants showing the number of
Deferred Amount Shares, Matching Contribution Shares, and investment fund(s)
amounts, credited to his or her Accounts.

Article 6. Payment of Performance Shares and Deferred Amounts

 

6.1 Election Regarding Timing of Payment of Deferred Amount Shares.

 

  (a) Initial Election. Each Participant shall elect on his annual Deferral
Agreement to receive payment of the aggregate of the Deferred Amount Shares
calculated with respect to the relevant incentive award or base salary on a
specified date that is no earlier than the end of the Three-Year Forfeiture
Period to which Matching Contribution Shares are subject which are credited with
respect to such Deferred Amount Shares. The Deferred Amount Shares subject to
this initial election shall be considered fully vested and not subject to
forfeiture.

 

7



--------------------------------------------------------------------------------

  (b) Subsequent Elections. A Participant may elect to extend the date of
payment of Deferred Amount Shares by executing a new agreement regarding such
extension at least six (6) months prior to the end of the Three-Year Forfeiture
Period or, if such Three-Year Forfeiture Period has ended and a “re-deferral
period” is in effect, at least six (6) months prior to the end of such
re-deferral period. The minimum period for such extension shall be one (1) year.
The number of re-deferral elections by a Participant with respect to Deferred
Amount Shares related to a particular Plan Year shall be unlimited, unless
otherwise determined by the Committee. The Deferred Amount Shares subject to any
election under this subsection (b) shall be considered fully vested and not
subject to forfeiture.

Notwithstanding the elections described above, a Participant shall receive any
Deferred Amount Shares credited to his or her Account in accordance with the
provisions of Article 7.

 

6.2 Election Regarding Timing of Payment of Matching Contribution Shares.

 

  (a) Initial Election. Each Participant shall elect on his annual Deferral
Agreement to receive payment of the aggregate of the Matching Contribution
Shares calculated with respect to the Plan Year to which the Deferral Agreement
relates, but in no event shall such payment date be earlier than the end of the
Three-Year Forfeiture Period. The Matching Contribution Shares subject to this
initial election shall be subject to forfeiture during the Three-Year Forfeiture
Period, unless otherwise payable in accordance with Article 7.

 

  (b) Subsequent Elections. A Participant may elect to extend the date for
payment of Matching Contribution Shares by executing a new agreement regarding
such extension at least six (6) months prior to the end of the Three-Year
Forfeiture Period, or, if such Three-Year Forfeiture Period has ended and a
“re-deferral period” is in effect, at least six (6) months prior to the end of
such re-deferral period. The minimum period for such extension shall be one
(1) year. Matching Contribution Shares the payment of which is extended in
accordance with this subsection (b) shall be considered fully vested and no
longer subject to any forfeiture. The number of re-deferral elections by a
Participant with respect to Matching Contribution Shares related to a particular
Plan Year shall be unlimited, unless otherwise determined by the Committee. The
Matching Contribution Shares subject to any election under this subsection
(b) shall be considered fully vested and not subject to forfeiture.

Notwithstanding the elections described above, a Participant shall receive any
Matching Contribution Shares credited to his or her Account in accordance with
the provisions of Article 7.

 

8



--------------------------------------------------------------------------------

6.3 Election Regarding Timing of Payment of Deferred Amounts.

 

  (a) Initial Election. Each Participant shall elect on his annual Deferral
Agreement to receive payment of the aggregate of the deferred amounts invested
in available investment fund(s) in accordance with Section 5.8 on a specified
date that is no earlier than three years after the Plan Year in which the
amounts were initially deferred (without regard to any earnings credited
thereafter). These amounts subject to this initial election shall be considered
fully vested and not subject to forfeiture.

 

  (b) Subsequent Elections. A Participant may elect to extend the date of
payment of deferred amounts invested in available investment fund(s) in
accordance with Section 5.8 by executing a new agreement regarding such
extension at least six (6) months prior to the end of the three-year period
described in subsection (a), above, or, if such three year period has ended and
a “re-deferral period” is in effect, at least six (6) months prior to the end of
such re-deferral period. The minimum period for such extension shall be one
(1) year. The number of re-deferral elections by a Participant with respect to
deferred amounts related to a particular Plan Year shall be unlimited, unless
otherwise determined by the Committee. The deferred amounts (and earnings)
subject to any election under this subsection (b) shall be considered fully
vested and not subject to forfeiture.

Notwithstanding the election described above, a Participant shall receive any
deferred amounts that are credited to his or her Account in accordance with the
provisions of Article 7.

 

6.4 Payment Election and Investment Selection. The initial election (or
subsequent election) with respect to the timing of payment by a Participant
pursuant to Section 6.1, 6.2 or 6.3, as the case may be, shall apply to all
amounts subject to such election, regardless of whether the Participant changes,
pursuant to Section 5.1(d), the investment in which the deferred amounts were
initially invested.

 

6.5 Form of Payment. All whole Performance Shares credited to a Participant’s
Account will be paid in a single lump sum payment of shares of Common Stock of
the Company. Any fractional Performance Shares shall be paid in cash. All
deferred amounts that have not been converted to Performance Shares shall be
paid in cash.

 

6.6

Payment Recipient. All amounts payable under this Plan shall be paid to the
appropriate Participant; provided, however, that a payment made on account of
the Participant’s death shall be paid to the Participant’s beneficiary. For
purposes of this Plan, a Participant may, by written instruction during the
Participant’s lifetime on a form prescribed by the Committee, designate one or
more primary beneficiaries to receive the amount payable hereunder following the
Participant’s death, and may designate the proportions in which such
beneficiaries are to receive such payments. A Participant may change such
designations from time to

 

9



--------------------------------------------------------------------------------

 

time, and the last written designation returned to the appropriate individual in
Human Resources and available to the Committee prior to the Participant’s death
shall control. If a Participant fails to designate a beneficiary, or if no
designated beneficiary survives the Participant, payment shall be made by the
Committee, in its sole discretion, in the following order of priority:

 

  (a) to the Participant’s surviving spouse, or if none;

 

  (b) to the Participant’s children, per stirpes, or if none;

 

  (c) to the Participant’s estate.

A beneficiary designation shall not be considered effective unless made on a
form prescribed by the Committee, returned to the appropriate individual in
Human Resources and available to the Committee.

Article 7. Effect of Certain Events on Distribution of Accounts

 

7.1 Matching Contribution Shares Forfeited. Except as described in Section 7.2,
a Participant who separates from employment with the Company for any reason
prior to the completion of the applicable Three-Year Forfeiture Period, shall
forfeit the Matching Contribution Shares that relate to such Three-Year
Forfeiture Period. The preceding sentence shall apply with respect to any
Matching Contribution Shares that are subsequently invested in investment
fund(s) made available under Section 5.1(d). Notwithstanding the preceding
sentences, the Committee in its sole discretion may determine that it is in the
best interests of the Company to pay such forfeited Matching Contribution Shares
to the Participant. All payments shall be made pursuant to Section 6.5 to the
appropriate individual according to Section 6.6.

 

7.2 Matching Contribution Shares not Forfeited in Certain Circumstances.
Notwithstanding the provisions of Section 7.1, a Participant who: (a) separates
from employment with the Company on or after the Participant’s Normal Retirement
Date; or (b) involuntarily separates from such employment on account of death or
Disability, shall receive all Matching Contribution Shares (or reinvested
amounts converted from such shares) credited to his Account as of the separation
date, regardless of whether the Three-Year Forfeiture Period has been satisfied
with respect to such Matching Contribution Shares or reinvested amounts. All
payments shall be made pursuant to Section 6.5 to the appropriate individual
according to Section 6.6.

A Participant who separates from employment with the Company for any reason
after satisfying the Three-Year Forfeiture Period with respect to Matching
Contribution Shares, shall receive all such Matching Contribution Shares or
reinvested amounts credited to his Account as of the separation date, regardless
of whether the deferral period elected by the Participant pursuant to
Section 6.1 has been satisfied with respect to such Matching Contribution Shares
or reinvested amounts derived from Matching Contribution Shares. All payments
shall be made pursuant to Section 6.5 to the appropriate individual according to
Section 6.6.

 

10



--------------------------------------------------------------------------------

7.3 Deferred Amount Shares Never Forfeited. A Participant who separates from
employment with the Company for any reason shall receive all Deferred Amount
Shares credited to his Accounts as of the separation date, regardless of whether
the Three-Year Forfeiture Period, or the deferral period elected by the
Participant pursuant to Section 6.1(a) or (b), has been satisfied with respect
to such Deferred Amount Shares. The preceding sentence shall apply with respect
to any Deferred Amount Shares that are subsequently invested in investment
fund(s) made available under Section 5.1(d). All payments shall be made pursuant
to Section 6.5 to the appropriate individual according to Section 6.6.

 

7.4 Deferred Amount Credited With Earnings Never Forfeited. A Participant who
separates from employment with the Company for any reason shall receive all
deferred amounts credited with earnings in accordance with Section 5.8 and which
are credited to his Accounts as of the separation date, regardless of whether
the relevant three-year period, or the deferral period elected by the
Participant pursuant to Section 6.3, has been satisfied with respect to such
deferred amounts. The preceding sentence shall not be applicable to Matching
Contribution Shares subsequently reinvested in investment fund(s) and the
provisions of Sections 7.1 and 7.2 shall apply to such amounts. All payments
shall be made pursuant to Section 6.5 to the appropriate individual according to
Section 6.6.

Article 8. Limitation of Rights

 

8.1 Limitation of Rights. Nothing in this Plan shall be construed:

 

  (a) To give any Participant any right to receive an incentive award or to be
awarded Performance Shares, other than in accordance with the provisions of this
Plan;

 

  (b) To limit in any way the right of the Company to terminate a Participant’s
employment with the Company at any time; or

 

  (c) To evidence any agreement or understanding, expressed or implied, that the
Company will employ a Participant in any particular capacity or for any
particular remuneration.

Article 9. Duration of Plan

 

  9.1 Duration of Plan. The Plan shall remain in effect until terminated by the
Company in accordance with Article 10.

 

11



--------------------------------------------------------------------------------

Article 10. Amendment, Modification and Termination of Plan

 

10.1 Amendment. Modification. and Termination of Plan. The Committee may at any
time terminate the Plan, and from time to time, may amend or modify it;
provided, however, that except as set forth below, any action that is not a
change to an administrative practice under the Plan, shall not adversely affect
any right or obligation with respect to any Performance Shares or deferred
amounts credited to a Participant’s Account as of the effective date of the
termination, amendment or modification, unless the Participant consents to such
change.

 

     Notwithstanding the foregoing, the Committee may, without the Participants’
consent, amend or modify the Plan in any manner that the Committee deems
necessary or appropriate in order to comply with, or to preserve the intended
tax deferral purposes of the Plan under, applicable laws, regulations or orders,
or any changes thereto or judicial or administrative interpretations thereof.

Article 11. Alienation

 

11.1 Alienation. No benefit provided by this Plan shall be transferable by the
Participant except on the Participant’s death, as provided in this Plan. No
right or benefit under this Plan shall be subject to anticipation, alienation,
sale, assignment, pledge, encumbrance or charge. Any attempt to anticipate,
alienate, sell, assign, pledge, encumber or charge any right or benefit under
this Plan shall be void. No right or benefit under this Plan shall, in any
manner, be liable for or subject to any debts, contracts, liabilities or torts
of the person entitled to the right or benefit. If any Participant becomes
bankrupt or attempts to anticipate, alienate, assign, pledge, sell, encumber or
charge any right or benefit under this Plan, then the right or benefit shall, in
the discretion of the Committee, cease. In that event, the Company may hold or
apply the right or benefit, or any part of the right or benefit, for the benefit
of the Participant, his or her spouse, children, or dependents, the beneficiary
or any of them, in the manner or in the proportion that the Committee shall deem
proper, in his sole discretion, but is not required to do so.

Article 12. Tax Withholding

 

12.1 Tax Withholding. An individual who receives payment from the Plan shall pay
to the Company, or make arrangements satisfactory to the Committee, regarding
the payment of any federal, state or local taxes of any kind required by law to
be withheld with respect to such payment. The individual shall make such payment
or arrangement no later than the date as of which he is scheduled to receive
such payment. The obligations of the Company under the Plan shall be conditioned
on such payment or arrangement and the Company, to the extent permitted by law,
shall have the right to deduct any such taxes from any distribution of any kind
otherwise due to the individual. Unless otherwise determined by the Committee,
any withholding obligation of the Company on amounts received under the Plan may
be settled with shares of Common Stock that are part of the distribution that
gives rise to the withholding requirement.

 

12



--------------------------------------------------------------------------------

Article 13. Authority to Establish Trust

 

13.1 Trust. The Company may establish, by the execution of a Trust agreement
with one or more trustees, a Trust that, if established, is intended to be
maintained as a “grantor trust” under Section 677 of the Code. The assets of the
Trust will be held, invested and disposed of by the trustee, in accordance with
the terms of the Trust, for the exclusive purpose of providing benefits for
Participants and their beneficiaries. Notwithstanding any provision of the Plan
or the Trust to the contrary, the assets of the Trust shall at all times be
subject to the claims of the Company’s general creditors in the event of
insolvency or bankruptcy.

 

13.2 Contributions and Expenses. The Company, from time to time, may make
contributions to the Trust (if and when established). All amounts payable under
the Plan and expenses chargeable to the Plan, to the extent not paid directly by
the Company, shall be paid from the Trust.

 

13.3 Trustee Duties. The powers, duties and responsibilities of the trustee
shall be as set forth in the Trust and nothing contained in the Plan, either
expressly or by implication, shall impose any additional powers, duties or
responsibilities upon the Trustee.

 

13.4 Reversion to the Company. The Company shall have no beneficial interest in
the Trust and no part of the Trust shall ever revert or be repaid to the
Company, directly or indirectly, except as otherwise provided in Section 13.1
above or in the Trust Agreement.

 

13.5 Plan Not Funded. Notwithstanding the provisions of this Article, the
obligation of the Company to make payments under the Plan constitutes nothing
more than the unsecured promise of the Company to make such payments. Until
benefits are distributed in accordance with Article 6 or 7, all property and
rights associated with deferred amounts under the Plan shall remain solely the
property and rights of the Company subject only to claims of the Company’s
general creditors.

Article 14. Successor Organization

 

14.1 Successor Company. In the event of a merger, consolidation, combination or
reorganization involving the Company and any other entity or corporation, the
Company shall require the succeeding or continuing business entity after such
merger, consolidation, combination or reorganization, to assume the obligations
of the Company under this Plan.

 

13



--------------------------------------------------------------------------------

14.2 Share Adjustment. If the number of outstanding shares of Common Stock is
changed as a result of recapitalization, merger, consolidation, or other
reorganization of the Company, the number of Performance Shares credited to a
Participant’s Account shall be appropriately and equitably adjusted on the same
basis.

Article 15. Governing Law

 

15.1 Governing Law. The Plan, and all agreements hereunder, shall be construed
in accordance with and governed by the laws of the State of Tennessee except to
the extent superseded by federal law as enunciated by the Sixth Circuit Court of
Appeals.

Article 16. Miscellaneous

 

16.1 Severability. If any provision of the Plan shall be held illegal or invalid
for any reason, such illegality or invalidity shall not affect the remaining
provisions of the Plan, but the Plan shall be construed and enforced as if such
illegal or invalid provision had never been included herein.

 

16.2 Notification of Addresses. Each Participant and each beneficiary shall file
with the Committee, from time to time, in writing, the post office address of
the Participant, the post office address of each beneficiary, and each change of
post office address. Any communication, statement or notice addressed to the
last post office address filed with the Committee (or if no such address was
filed with the Committee, then to the last post office address of the
Participant or beneficiary as shown on the Company’s records) shall be binding
on the Participant and each beneficiary for all purposes of the Plan and neither
the Committee nor the Company shall be obliged to search for or ascertain the
whereabouts of any Participant or beneficiary.

 

  16.3 Bonding. The Committee and all agents and advisors employed by it shall
not be required to be bonded.

Article 17. Effective Date

 

17.1 Effective Date. The Plan shall be effective as of January 1, 2000, as
amended effective as of July 1, 2001, except as specifically provided otherwise.

IN WITNESS WHEREOF, the Company has caused this amended Plan to be executed this
2nd day of July, 2001, by its duly authorized officer, effective as stated
above.

 

14



--------------------------------------------------------------------------------

ATTEST/WITNESS:     MORGAN KEEGAN & COMPANY, INC. By:   /s/ Charles D. Maxwell  
  By:   /s/ Joe C. Weller         Title:   Asst. Treasurer     Title:   EVP and
CFO         Date:   7/2/2001     Date:   7/2/2001        

 

15



--------------------------------------------------------------------------------

MORGAN KEEGAN & COMPANY, INC.

DEFERRED COMPENSATION PLAN

FORM OF DEFERRAL AGREEMENT

THIS AGREEMENT (“Deferral Agreement” or “Agreement”) made and effective as of
the date written below, is entered into by and between Morgan Keegan & Company,
Inc. (hereinafter called the “Company”) and ___________________________
(hereinafter called the “Participant”), an employee who is eligible to
participate in the Morgan Keegan & Company, Inc. Deferred Compensation Plan.

RECITALS

WHEREAS, the Company has adopted the Morgan Keegan & Company, Inc. Deferred
Compensation Plan (“Plan”), for the purpose of providing those eligible with the
opportunity to defer compensation while employed with the Company.

WHEREAS, the Plan permits an eligible employee to enter into a Deferral
Agreement with the Company to defer compensation into the Plan, to be directed
by the employee into a select group of investment options, and paid at a future
date elected by the employee.

WHEREAS, a summary of the Plan has been provided to the Participant, who has
read and fully understood the terms and provisions of such Plan before entering
into this Deferral Agreement.

WHEREAS, the Participant understands that the Plan is unfunded and to the extent
the Participant acquires any right to receive payment from the Company under the
Plan, that right is no greater than the right of any unsecured general creditor
of the Company and is neither transferable or assignable nor subject to pledge,
attachment, garnishment or encumbrance of any kind.

WHEREAS, the participant will have contributed the maximum amount allowed to the
401(k).

WHEREAS, this Agreement shall be effective for any compensation earned for 2006.
The Company and the Participant will enter into subsequent Deferral Agreements
for future Plan Years.

NOW, THEREFORE, in consideration of the material advantages accruing to the
parties and the mutual covenants contained herein, the Company and the
Participant agree with each other as follows:

 



--------------------------------------------------------------------------------

1. Deferred Amount of 2007 compensation. I, the Participant, hereby elect to
defer compensation earned for 2007 into the Plan as outlined below.

 

A. ________ %

   is the percentage of compensation in excess of $180,000 I elect to defer (not
to exceed 90%). (% is required)

B. $________

  

is the maximum specific dollar amount I want to defer for 2007 in excess of
$180,000.

(Cap is optional)

C. Jan. 2011

   Initial Deferred Date for 2007 Contributions (3 years)    *The IRS has made
legislative changes that will now require subsequent election to further defer
payment beyond the initial deferral period to be re-deferred for a minimum of
five years and requires twelve months advance notice. If you would like to set
the initial deferred date longer than the standard date of January 2011, you may
do so my checking one of the dates below:    _______     January 2012 (4 years)
   _______     January 2013 (5 years)    _______     January 2014 (6 years)   
_______     January 2015 (7 years)    (If no check is indicated above, the
initial deferred date will be January 2011.)

D. ________

   is my Rep # or the Rep # I would like assigned to my account.

 

2. Investment Selection. I, the Participant, understand that the deferral I have
indicated in Paragraph 1 above will be credited to my Deferred Comp Account and
will earn interest until I direct the deferral into one of the following
investments:

 

Regions Financial Corporation (common stock)

  RF

RMK Advantage Fund Inc. (common stock)

  RMA

RMK High Income Fund Inc. (common stock)

  RMH

RMK Strategic Income Fund Inc. (common stock)

  RSF

RMK Multi Sector Fund, Inc. (common stock)

  RHY

 

2



--------------------------------------------------------------------------------

RMK Select Intermediate Fund

   RIBIX

RMK Select High Income Fund

   RHIIX

RMK Select Balanced Fund

   FPALX

RMK Select Growth Fund

   RGRAX

RMK Select Core Equity Fund

   MGIFX

RMK Select Money Market Fund

   MIVXX

RMK Select Short Term Bond Fund

   MSBIX

RMK Value Fund

   RVLAX

RMK Fixed Income Fund

   RFIFX

RMK MidCap Growth Fund

   RAGAX

RMK Limited Maturity Government Fund

   RLMGX

RMK Treasury Money Market

   FITXX

RMK Government Money Market

   RMKXX

RMK MidCap Value-A

   RSEAX

Vanguard S&P 500 Index Fund

   VFINX

Preferred Fund of Funds

   no symbol

I understand that I may make investment changes at any time from the above group
of investment options. I further understand that the actual investment of any
amounts deferred into the Plan is to be determined by the Company.

 

3. Payment of Account: Timing. I elect to receive the amounts deferred this year
to my Plan Account on January 1, 2011, which is three (3) years after
December 31, 2007 or on the date selected on the previous page. I understand
that I can further extend the above payment date by giving at least twelve
months advance notice and that the new payment date must be at least five years
after the date I was to receive the payment.

 

4. Treatment of Dividends. I understand that the Plan provides for any Dividends
issued to be credited to my Deferred Comp Account.

 

5. Non-Transferability of Account. The right of the Participant or any other
person who benefits under this Agreement shall not be assigned, transferred,
pledged or encumbered, except for transfer on account of death.

 

6. Effective Date. This Agreement shall be effective on and after the date of
its execution as provided below.

 

7. Amendment of Agreement. During the lifetime of the Participant, this
Agreement may be amended or revoked any time in whole or in part by the mutual
written agreement of the Participant and Company; provided, however, that no
such amendment shall provide for payment of amounts credited to the
Participant’s Account sooner than the date selected in paragraph 3, above.

 

8. Plan Terms Control. The terms of the Morgan Keegan & Company, Inc. Deferred
Compensation Plan effective as of January 1, 2000, and as it may be amended, are
hereby incorporated herein in full and in the event of any discrepancy between
the terms of the Plan and this Agreement, the terms of the Plan shall control.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Deferral Agreement to be
executed by its authorized officer and the Participant has executed this
Deferral Agreement, on this _______ day of ___________, 20__.

 

MORGAN KEEGAN & COMPANY, INC. By:       

By:       

Participant

      

Social Security Number

 

4